NUMBER 13-08-00506-CV


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG 



THOMAS N. LEECH,	Appellant,

v.


AM-MEX PRODUCTS, INC., ET AL.,	Appellees.



On appeal from the 275th District Court 
of Hidalgo County, Texas.




MEMORANDUM OPINION

 
Before Chief Justice Valdez, Justices Rodriguez and Garza

Memorandum Opinion Per Curiam

	This case is before the Court on a joint motion to set aside the trial court's judgment
without reference to the merits, and to remand to the trial court to enter agreed dismissal.
The parties have reached an agreement with regard to the disposition of the matters
currently on appeal.  Pursuant to the agreement, the parties request this Court to set aside
the trial court's judgment without regards to the merits, and remand this case to the trial
court for entry of an agreed order of dismissal in accordance with the parties' agreement. 
 	The joint motion to set aside the trial court's judgment and remand is GRANTED. 
Accordingly, we set aside the trial court's judgment without regard to the merits, and
REMAND this case to the trial court for entry of an agreed order of dismissal in accordance
with the parties' agreement.  See Tex. R. App. P. 42.1(a)(2)(B).  In accordance with the
agreement of the parties, costs are taxed against the party incurring same.   See Tex. R.
App. P. 42.1(d).
	The parties also ask that mandate issue immediately.  Rule of Appellate Procedure
18.1(c) authorizes the early issuance of mandate on the motion of the parties. Tex. R. App.
P. 18.1(c).  We GRANT the joint motion and issue the mandate concurrently with our
opinion and judgment. 																PER CURIAM
Delivered and filed the
25th day of March, 2010.